DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 11-13, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 20130044418).
 	Regarding claims 1, 11 and 15, Iwamoto et al. discloses a sealing arrangement Fig. 5 (and method of sealing) for sealing a part 1a with a sealing surface 21, comprising: an adhesive member (para. 0039); and a seal contacting plate 50 sealingly attached to the sealing surface by the adhesive member.  However, Iwamoto et al. fails to explicitly disclose the material sheet metal, foil or plastic material, nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Regarding claims 2 and 4, Iwamoto et al. discloses wherein the adhesive member has a flexible carrier structure (double sided tape, para. 0039). 	Regarding claim 3, Iwamoto et al. discloses wherein the flexible carrier structure is planar (tape).
 	Regarding claim 5, Iwamoto et al. discloses wherein the seal contacting plate 50 is made from a corrosion resistant material (rubber). 	Regarding claim 7, Iwamoto et al. discloses wherein the seal contacting plate 50 surrounds an opening 31a. 	Regarding claim 8, Iwamoto et al. discloses wherein an adhesive surface of the adhesive member (double sided tape, para. 0039) faces in a direction perpendicular to a plane of the opening Fig. 5.
 	Regarding claim 9, Iwamoto et al. discloses wherein the adhesive member(double sided tape, para. 0039) is capable of being compressible. 	Regarding claim 16, Iwamoto et al. discloses wherein the adhesive member is applied to the seal contacting plate 50 before the seal contacting plate is applied to the sealing surface 21.
 	Regarding claim 19, Iwamoto et al. discloses wherein the adhesive member is capable of being compressible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwmoto et al.
 	Regarding claim 6, Iwamoto et al. discloses the invention as claimed above but fails to explicitly disclose the material of the contacting plate being sheet metal.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the contacting plate to a material which is suitable for a given environment in which the seal would exist and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Regarding claims 10, 14 and 18, Iwamoto et al. discloses the invention as claimed above but fails to explicitly disclose wherein the sealing surface is an aluminum surface.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the surface to a material which is suitable for a given environment in which the seal would exist and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Regarding claim 17, Iwamoto et al. as modified discloses wherein the adhesive member is applied to a sheet metal and the seal contacting plate 50 is cut from the sheet metal (Para. 0039).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675